



Exhibit 10.1


AMENDMENT OF THE
LIVE OAK BANCSHARES, INC. 2015 OMNIBUS STOCK INCENTIVE PLAN


WHEREAS, Live Oak Bancshares, Inc. (the “Company”), maintains the 2015 Omnibus
Stock Incentive Plan, as amended and restated (the “Plan”); and


WHEREAS, pursuant and subject to Section 16(a) of the Plan, the board of
directors of the Company (the “Board”) is authorized to amend the Plan, subject
to the approval of the Company’s shareholders; and;


WHEREAS, the Board deems it to be in the best interests of the Company to amend,
and to submit for shareholder approval at the next annual meeting of
shareholders of the Company, the amendment of the Plan as set forth below.


NOW, THEREFORE, in accordance with the provisions of Section 16(a) of the Plan
and conditioned upon the receipt of shareholder approval as described therein,
the Plan is hereby amended in the following respects:


1.Section 3(a) of the Plan is deleted in its entirety and the following
substituted in lieu thereof:


(a)Subject to adjustment as described in Section 13 below, the maximum aggregate
number of Shares which may be issued pursuant to all Awards (including Incentive
Stock Options) is 8,750,000 Shares. The Shares may be authorized, but unissued,
or reacquired Common Stock.


2.Except as herein amended, the terms and provisions of the Plan shall remain in
full force and effect as originally adopted and approved, as amended to date.


IN WITNESS WHEREOF, the undersigned officer of the Company attests that the
foregoing Amendment of the Live Oak Bancshares, Inc. 2015 Omnibus Stock
Incentive Plan was adopted by the Board on March 26, 2018, and approved by the
Company’s shareholders on May 15, 2018.


LIVE OAK BANCSHARES, INC.




By:        /s/ James S. Mahan III           
James S. Mahan III
Chairman and Chief Executive Officer





